DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 7-11, 14-16, 19 and 22-28 are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720).  The examiner is using Erbe (US 2017/0115008) as an English language equivalent for Erbe (WO 2015/185608).
With respect to the limitations of claims 1, 4 and 8, Libman teaches a system (Figs 1, 3, 6 apparatus 100, 0055) for a preparation of at least one food product (object 11, fish 1621, potatoes 1622, salad 1623, 0054, 0134), comprising a cooking chamber (Figs 1, 3, 6, oven, chamber, cavity 10, 0058, 0134) for the preparation of the food product, an object detection device (Fig 6, camera 1610, 0130) for capturing at least one image of the food product or measuring the weight of the food product; a control unit (Fig 6, processor 1680, 0142) which determines cooking data based upon the input parameters (0195, Fig 14, step 2190, 0205); an energy unit (Figs 2A, 3, radiating elements 16, 18, 2018, 0059, 0120) to perform an energy supply specific to the food product into the cooking chamber dependent upon the cooking data (0195, 0205), the cooking device comprises walls which define the cooking chamber (Fig 2A, resonator 10 having top, bottom and side walls, 0059, rectangular cavity), the cooking data determines a preparation provision for cooking the food product (0205, data stored in a lookup table can be used as a basis for processing the object with EM energy. For example, the 
Libman discloses the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product and an output of the measuring and determines cooking data based upon the weight of the food product; the control unit calculates the weight of the food product based on the volume determined based on the at least one image and the food type; the weight of the product is determined based on at least one food product parameters.
However, Palmer discloses the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product (0011, 0012, 0013, 0035, Claim 23) and an output of the measuring and determines cooking data based upon the weight of the food product (0011, 0012, 0013, 0035, recommend recipes); the control unit calculates the weight of the food product based on the volume determined based on the at least one image and the food type (0011, 0012, 0013, 0035, Claim 23); the weight of the product is determined based on at least one food product parameters (0035) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman having a camera object detection device and control unit with the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product an output of the measuring and determines cooking data based upon the weight of the food product; the control unit calculates the weight of the food product based on the volume determined based on the at least one image and the food type; the weight of the product is determined based on at least one food product parameters of Palmer for the purpose of providing a known detector, control unit configuration that provides recommends recipes for the food item (0011, 0012, 0013).
With respect to the limitations of claims 2, 7, 9, 10, 11, 14, 15 and 16, Libman teaches the cooking data is calculated based on at least one food product parameter selected from a group consisting of: size (0171), type (0195), quantity (0195), temperature (0196), position (0171), in the cooking chamber; the system is a cooking device (apparatus 100), which comprises at least the cooking chamber (oven, chamber, cavity 10) or the energy unit (radiating elements 16, 18, , 2018) or the object detection (camera 1610); further comprising a device for measuring said at least one food product parameter (0199); the device is a scale (0199, weighting device, weight sensor); a database is provided, from which functional data for determining the cooking data (0195, 0198, 0201, 0205, lookup table) readable by the control unit, or from which cooking data readable by the control unit; the cooking device comprises walls (Figs 2A, 3, walls of cavity 10, 0059), which delimit the cooking chamber; the energy element is formed as an antenna (0055, 0067, radiating elements, antennas), by means of which energy as a high-frequency radiation (Fig 1, electromagnetic energy application subsystem 96, 0055) are emitted into the cooking chamber; the antennas are formed in such a way that they are controlled individually, so that a plurality of cooking chamber zones are created in the cooking chamber (0112, 0121, 0126); the cooking device comprises a display (Fig 6, display screen 1630, 0134), by means of which the cooking data is displayed.
With respect to the limitations of claim 19, Palmer discloses the camera (Figs 1A, B, camera 110, 0032) is located outside the cooking chamber (container 102, 0032); further comprising one or more communication interfaces (0034, 0035), so that a data communication is possible at least between the cloud (Fig 2, cloud 202, 0034) or the cooking device or the control unit. 
With respect to the limitations of claims 22, 25 and 26, Libman teaches a method of operating a system (Figs 1, 3, 6, apparatus 100, 0055) for a preparation of at least one food product (object 11, fish 1621, potatoes 1622, salad 1623, 0054, 0134) located in a cooking chamber (Figs 1, 3, 6, oven, chamber, cavity 10, 0058, 0134), comprising a cooking chamber for the preparation of the food product, an object detection device (Fig 6, camera 1610, 0130) comprising at least one camera for capturing at least one image of the food product or measuring the weight of the food product, a control unit (Fig 6, processor 1680, 0142) which determines cooking data based upon the input parameters (0195, Fig 14, step 2190, 0191, 0195, 0197, 0205); an energy unit (Figs 2A, 3, radiating elements 16, 18, 2018, 0059, 0120) which supplies energy specific to the food product into the cooking chamber dependent upon the cooking data (0195, 0205), the cooking data determines a preparation provision for cooking the food product (0205, data stored in a lookup table can be used as a basis for processing the object with EM energy. For example, the lookup table may include the required amount of energy to be absorbed in the object in order to process the object); the cooking data comprises the following parameters: cooking duration (0120, the at least one processor and/or controller (e.g., controller 101) may determine both the power level and time duration for supplying to the radiating elements the energy at each MSE), cooking temperature (0007, a target temperature profile of at least the first portion of the object and/or the second portion of the object), the preparation provision for cooking the food product located in the cooking chamber is automatically used (0205).
Libman discloses the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product and an output of the measuring and determines cooking data based upon the weight of the food product; the type of food product is received as an input parameter, and the weight is calculated in consideration of functional data; at least one food product parameter includes a size of the food product.
However, Palmer discloses the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product (0011, 0012, 0013, 0035, Claim 23) and an output of the measuring and determines cooking data based upon the weight of the food product (0011, 0012, 0013, 0035, recommend recipes); the type of food product is received as an input parameter (Figs 2, 4, 0035), and the weight is calculated in consideration of functional data; at least one food product parameter includes a size of the food product (Figs 1, 2, grading marks 106, 0030, 0035, volume) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking method of Libman having a camera object detection device and control unit with the control unit calculates a weight of the food product base on at least one of a volume determined based on at least one image and a type of food product an output of the measuring and determines cooking data based upon the weight of the food product; the type of food product is received as an input parameter, and the weight is calculated in consideration of functional data; at least one food product parameter includes a size of the food product of Palmer for the purpose of providing a known detector, control unit configuration that provides recommends recipes for the food item (0011, 0012, 0013).
With respect to the limitations of claims 23, 24, 27 and 28, Libman teaches the cooking data is calculated based on at least one food product parameter selected from a group consisting of: size (0171), weight (0199), type (0195), quantity (0195), temperature (0196), position (0171), in the cooking chamber, the cooking data determines a preparation provision for cooking the food product; a database comprises functional data, which are at least partially in correlation with the at least one food product parameter, the at least one food product parameter or cooking data is determined from the functional data (0193, 0195, 0201, 0205, lookup table); the energy unit comprises a plurality of energy elements (Figs 2A, 3, radiating elements 16, 18, 2018), so that energy is continuously supplied to the cooking chamber (10), energy is supplied to the cooking chamber in such a way, dependent upon at least the one food product parameter or the cooking data, that multiple cooking chamber zones are created, which is operated with different cooking data (0112, 0121, 0126); the control unit (processor 1680) is in data communication with an external unit (Fig 6, display screen 1630, 0134), in order to send cooking data or the at least one image during the cooking process to the external unit, the external unit is at least a mobile computer or a mobile phone or a tablet computer or a display device (1630).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720) as applied to claims 1, further in view of Rober (US 2015/0289324).
With respect to the limitations of claim 6, Libman in view of Palmer discloses the claimed invention except for multiple cameras are provided.  However, Rober discloses multiple cameras (Fig 2, thermal imaging cameras 62, 64, 66, 0031) are provided is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Palmer having a camera system with the camera system being multiple cameras of Rober for the purpose of providing a known multiple camera system that is capable of providing heat maps of the food items being cooked whereby a controller adjusts a cooking parameter based on the heat map (0015, 0031, 0044).

Claims 12, 13 and 17, are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720) as applied to claim 1, further in view of Seddik (US 2016/0192446)
With respect to the limitations of claims 12 and 13, Libman teaches the energy unit is arranged in at least one wall, the energy unit comprises a plurality of energy elements (Figs 2A, 3, radiating elements 16, 18, 2018 located in chamber wall).  Libman in view of Palmer discloses the claimed invention except for the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, the planar energy unit corresponds to at least 80% of the dimension of the at least one wall. 
However, Seddik discloses the energy elements are arranged in such a way that a planar energy unit results (Fig 9, array antennas 82, 0029); the planar energy unit (82) is adjusted to the dimensions of the at least one wall (top wall), in which or on which the energy unit is arranged, the planar energy unit (82) corresponds to almost 50% of the dimension of the at least one wall is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Palmer having a plurality of energy elements with the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to the dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to almost 50% of the dimension of the at least one wall of Seddik for the purpose of providing a known antenna array configuration that allows heat to be directed to multiple spots to be able to reach all areas of the food (0029).  
Libman in view of Palmer and Seddik discloses the claimed invention except for the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable planar energy unit coverage conditions involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 17, Libman in view of Palmer discloses the claimed invention except for a cloud is provided, which comprises at least database or the control unit.  However, Seddik discloses a cloud is provided, which comprises at least the database (0021, 0045, this data can be obtained from a database stored within the oven's memory or from an online database through an internet capable oven) or the control unit is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Palmer having a database with a cloud is provided, which comprises at least the database or the control unit of Seddik for the purpose of providing a known configuration for retrieving and storing data on an online database (0021, 0045).

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720) as applied to claim 1, further in view of Luckhardt (WO 2016/034295).  The examiner is using Luckhardt (US 2017/0208652) as an English language equivalent for Luckhardt (WO 2016/034295).  
With respect to the limitations of claim 18, Libman discloses the claimed invention except for the at least one camera is outside the cooking chamber.  However, Palmer discloses the at least one camera (Figs 1A, B, camera 110, 0032) is outside the cooking chamber (container 102, 0032).  
Additionally, Luckhardt discloses the at least one camera (Fig 1, camera 18, 0042, 0044) is outside the cooking chamber (Fig 1, cooking chamber 12, 0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to adapt the cooking system of Libman having an a camera with the at least one camera is outside the cooking chamber of Luckhardt for the purpose of locating the object detection in a known location that does not require any additional thermal insulation or cooling (0016).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720) as applied to claim 1, further in view of Guo (CN101504158).  An English machine translation of Guo (CN101504158) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 20, Libman in view of Palmer discloses the claimed invention except for a light source for illumination of the cooking chamber.  However, Gou discloses a light source for illumination (Abstract, Pg 12, Pars 3, 4, illumination light source) of the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Palmer with a light source for illumination of the cooking chamber of Gou for the purpose of providing a known lighting means for providing sufficient brightness when shooting video images (Pg 12, Par 3).  

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Palmer (US 2016/0048720) as applied to claim 1, further in view of Beifuss (WO 2015/185632).  The examiner is using Beifuss (US 2017/0188416) as an English language equivalent for Beifuss (WO 2015/185632).  
With respect to the limitations of claim 21, Libman in view of Palmer discloses the claimed invention except for a thermal insulation is provided between the at least one camera and the cooking chamber.  However, Beifuss discloses a thermal insulation (Figs 1, 2, glass pane 13, 0053) is provided between the at least one camera (camera 2, 0053) and the cooking chamber (chamber 4, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Palmer having a camera system with a thermal insulation is provided between the at least one camera and the cooking chamber of Beifuss for the purpose of providing a known viewing window configuration that allows a camera to observe the food treatment chamber (Abstract).

Prior art of Record but Not Relied Upon
The applicant has stated on page 9 of the Remarks that object detection, control unit and energy unit are to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Matarazzi (US 2015/0285513) discloses a cooking system and method that uses a device for measuring a weight of the food product.  From the weigh information, cooking time and temperature can be estimated (0056) which fully discloses the limitations of claims 1 and 22.


Response to Amendments
Claims 1, 2, 4, 6-8, 16, 18-28 have been amended.
Claims 1, 2, 4 and 6-28 are pending.

Response to Arguments
Applicant’s arguments filed 7/12/2021 with respect to claims  1, 2, 4 and 6-28 have been considered but are not persuasive.  
Applicant’s arguments filed on 7/12/2021 with respect to claims 1, 2, 4 and 6-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/13/2021